REASONS FOR ALLOWANCE

1.	The following is an examiner's statement of reasons for allowance: 
Claims 1-23 are allowed over the prior art of record ,  Filreis et al. (Pub No: US 2008/0016358 A1 ), Liu et al. ( Pub No: US 2011/0093941 Al) and  Blom et al. (Pub No: US 2009/0307748  Al)
The prior art of record does not disclose limitations of “wherein the original content file is converted to the target format and a local checksum is generated for a file in the target format in the second computer system simultaneously so that the checksum received from the first computer system and the local checksum can be compared as soon
as the conversion and generation process has started to verify in the second computer system that the conversion to the target format at the second computer system was successful.” as recited in Applicant's claims 1-23. 
Claims 1-23  of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455